DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 12, and 13 are objected to because of the following informalities:  “an signal” is understood to refer to “a signal”.  Appropriate correction is required.
Claims 9-11 and 20 are objected to because of the following informalities:  “at least one of the following crash elimination operation” is understood to refer to  “at least one of the following crash elimination operations”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 5, 6, 8, 11, 14, 15, 17, and 18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Referring to claim 2 and 14, and consequently claims 3, 5, 6, 8, 11, 15, 17, and 18, in the final limitations, it is claimed that the second level signal is generated by the second circuit according to the fourth level signal. The first and second level signals look to be generated by the third circuit. The second circuit looks to be for generating the reset and non-reset signals. This is further apparent in the connection of terminals and elements in claim 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6, 9, 12-18, and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11010252 in view of Official notices as applied below. The referenced claims of the instant application are obvious over the claims of the patent in that the claims of the patent in combination with art as applied show all of the limitations of the referenced claims of the instant application. The referenced claims of the instant application therefore are not patently distinct from the other claims, and as such are unpatentable. (In re Goodman (CAFC) 29 USPQ2d 2010).
Further referring to claims 1, 12, and 13, ‘252 specifically claims that the second level signal is acquired and that both the reset signal and the second level signal are sent by the reset circuit to the processor. Although ‘252 does not specifically claim that the second level signal is acquired “In response” to receiving the reset signal, doing something in response to something else is very well known in the art. Examiner takes official notice for an order of operations. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do one thing after another because it follows an order of operations or because the logical constraints of the system otherwise permit non-simultaneous operation.

Allowable Subject Matter
Claims 7, 8, 10, 11, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Referring to claims 8 and 11, the prior art does not teach or fairly suggest wherein the processor is further configured to restart the display device in response to determining the value of the first level signal is the same as the value of the second level signal by: after the display device is restarted, performing the crash elimination operation for the display device until the value of the first level signal is different from the value of the second level signal in response to determining the value of the first level signal is the same as the value of the second level signal; and inputting a zero level signal to the reset circuit and restarting the display device in response to determining that the value of the first level signal is different from the value of the second level signal, in the scope and context of claims 1 and 2, further pending resolution of the 112 rejection above.
Referring to claims 7 and 10, the prior art does not teach or fairly suggest wherein the processor is further configured to restart the display device in response to determining the value of the first level signal is the same as the value of the second level signal by: after the display device is restarted, performing the crash elimination operation for the display device until the value of the first level signal is different from the value of the second level signal in response to determining the value of the first level signal is the same as the value of the second level signal; and inputting a zero level signal to the reset circuit and restarting the display device in response to determining that the value of the first level signal is different from the value of the second level signal, in the scope and context of claim 1.
Referring to claim 19, the prior art does not teach or fairly suggest  wherein the processor is further configured to restart the display device in response to determining the value of the first level signal is the same as the value of the second level signal by: after the display device is restarted, performing the crash elimination operation for the display device until the value of the first level signal is different from the value of the second level signal in response to determining the value of the first level signal is the same as the value of the second level signal; and inputting a zero level signal to the reset circuit and restarting the display device in response to determining that the value of the first level signal is different from the value of the second level signal, in the scope and context of claim 13.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See notice of references cited.
CN103905756, see abstract.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL L CHU whose telephone number is (571)272-3656. The examiner can normally be reached weekdays 8 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on (571)272-4182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GABRIEL CHU/               Primary Examiner, Art Unit 2114